Citation Nr: 0323596	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  03-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active military duty from October 1950 to 
August 1952, which included service in Korea.  His awards 
include the Combat Infantryman Badge.

This appeal arises from a September 2002 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs, which denied a claim for 
service connection for nervous condition to include 
depression and post-traumatic stress disorder.

In August 2003, the Board received a motion, submitted by the 
veteran's representative, to advance this case on the Board's 
docket.  The motion to advance the appeal was granted.  
Accordingly, the Board will proceed without further delay.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include depression and post-traumatic stress disorder, 
attributable to military service or to any incident of active 
duty.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).  

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2002 rating decision that the 
criteria for service connection for a nervous condition to 
include depression and PTSD had not been met.  This is the 
key issue in this case, and the rating decision and SOC 
informed the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, and September 2002 
letter, as well as an August 2002 letter, informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  Although it does not appear that the 
veteran has been afforded a VA examination covering the 
disability in issue, the Board notes that the veteran has 
failed to provide evidence of either a current diagnosis or a 
nexus to service.  Specifically, the veteran has not 
submitted evidence of a current diagnosis of PTSD, any 
treatment since 1961, or any competent evidence that his 
psychiatric condition is related to his service.  Therefore, 
a remand for an examination and/or an opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2002); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003); Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998.)  

The RO has attempted to assist the veteran by obtaining 
service medical records and VA treatment records.  The RO 
sent the veteran a letter in August 2002, requesting 
additional information necessary to decide the claim. The 
veteran replied with a letter stating he was treated at 
Garret Ramsey Hospital in 1961.  However, he was unable to 
provide an address or other specific information.  
Furthermore, in a letter dated July 2002, the veteran was 
notified of the evidence required for him to prevail on his 
claim, and/or the RO's progress in obtaining specific 
evidence.  The July 2002 letter informed him, provided that 
certain criteria were met, that VA would make reasonable 
efforts to assist claimants in obtaining relevant records, 
including private medical records, employment records, or 
records from other Federal agencies.  See 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The Board therefore finds that VA 
has complied with its duty to notify the appellant of his 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
these claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II. Acquired Psychiatric Disorder, to Include Depression and 
PTSD

The veteran asserts that he has an acquired psychiatric 
condition (nervous condition to include depression and PTSD) 
as a result of his service.  

The veteran's service medical records covering his active 
duty service do not show complaints, treatment or a diagnosis 
involving psychiatric symptoms.  His  separation examination 
report, dated August 1952, shows that his psychiatric 
condition was evaluated as normal.

The post-service medical evidence includes a hospital report 
from the VA Medical Center in Jackson, Mississippi, for the 
period from July 1961 to September 1961.  These records 
include a diagnosis for "sociopathic personality 
disturbance, intoxication, alcohol."  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); see also 67 Fed. Reg 10,330-10,332 (2002).

A.  Acquired Psychiatric Disorder

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  The veteran's service 
medical records covering his active duty service do not show 
complaints, treatment or a diagnosis involving psychiatric 
symptoms.  Given the foregoing, the Board finds that an 
acquired psychiatric disorder is not shown during active duty 
service.  See 38 C.F.R. § 3.303.  

In addition, the medical evidence of record does not contain 
a diagnosis of depression or other acquired psychiatric 
disorder.  The evidence shows that the veteran was diagnosed 
with a sociopathic personality disorder in 1961.  Notably, 
however, 38 C.F.R. § 3.303(c) proscribes that a personality 
disorder is not a disease or injury within the meaning of 
veterans' benefits law.  See also 38 C.F.R. § 4.9.  A 
personality disorder, therefore, is not the type of disease 
for which VA compensation benefits (i.e., entitlement to 
service connection) may be awarded.  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996) (holding "that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
exercise of the authority granted to the Secretary . . . in 
38 U.S.C. § 501").  Hence, there is no legal basis under 
which service connection may be established for a personality 
disorder.  

Finally, there is no evidence of treatment for any 
psychiatric symptoms since 1961.  This lengthy period of time 
without treatment weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d (Fed. Cir. 2000).  Furthermore, 
there is no current diagnosis or competent evidence of record 
which links an acquired psychiatric disorder to the veteran's 
service.  Based on the forgoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition must 
be denied.

B.  PTSD

The veteran asserts that he has PTSD as a result of combat 
during service in Korea.  In view of the fact that he was 
awarded the Combat Infantryman Badge and served in Korea, 
combat service is conceded; however, it remains for 
consideration whether he has PTSD.  

In March 2002, the veteran filed a claim for service 
connection for acquired mental abnormality, to include 
depression and/or post-traumatic stress disorder.  Claims for 
PTSD are evaluated in accordance with criteria set forth in 
38 C.F.R. 3.304(f).    Service connection for PTSD requires 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125 (a).  In addition, in 1996 VA adopted the fourth 
edition of the American Psychiatric Association's  Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  As discussed below, there is no competent 
evidence showing that the veteran has PTSD.  Therefore, the 
veteran's claim fails under the applicable regulation.  As 
noted previously, the only psychiatric diagnosis reflected in 
the record is in the nature of a personality disorder and the 
veteran has never specifically identified where or when, if 
ever, PTSD was diagnosed by a medical provider.  The veteran 
argues that he has PTSD as a result of participation in 
combat in Korea.  However, in the absence of a diagnosis of 
PTSD, the issues of whether stressors are related to PTSD, 
are "downstream" issues which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) 
(stating that the provisions of 38 U.S.C.A. § 1154 do not 
address the question of current disability and a nexus to 
service).  Briefly stated, there is no competent evidence 
showing that the veteran has PTSD.  The Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD.  


III. Conclusion

In reaching these decisions, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of his current conditions.  Lay persons, untrained 
in the field of medicine, are not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for an acquired 
psychiatric disorder, to include depression and PTSD, is not 
warranted.  To that extent, the contentions of the veteran to 
the contrary are unsupported by persuasive evidence. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, is denied.

Service connection for post-traumatic stress disorder is 
denied.





	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

